DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-4-2022 have been fully considered. With respect to the amended claims, please see below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 23 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-17, 19, 22-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et. al., U.S. Patent Application Publication Number 2017/0219689, published August 3, 2017 in view of Ginsburg, U.S. Patent Application Publication Number 2016/0291130, published October 6, 2016.

As per claims 1, 12, 23 and 30, Hung discloses a method for radar detection by an apparatus, comprising:
transmitting a radar waveform in sets of transmission time intervals (TTIs), using a common set of radar transmission parameters in each set of TTIs, to perform detection of a target object; varying at least one radar transmission parameter of the common set of radar transmission parameters between sets of TTIs (Hung, Fig. 3 and ¶21);
and identifying interfering signals based on observed changes in monitored parameters of received signals across sets of TTIs, wherein the observed changes are the result of the varying of the at least one radar transmission parameter (Hung, ¶45-46).
Hung fails to expressly disclose keeping the chirps the same in a given TTI and only changing them each TTI spanning first and second time periods and fails to disclose determining interference based on comparison between two frames.
Hung teaches that each full waveform and waveforms between waves may be selected from a predetermine code book (¶35) and would therefore be different between waves and at different time intervals.
It would have been an obvious matter of design choice to change chirps each TTI instead of within a TTI using first and second time blocks, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Hung and using the predetermined codebook suggested by Hung.
Ginsburg teaches detection of interference between individual frames wherein the chirps change during the time frames (Fig. 9 where the three chirps are different and represent different time frames as the TX is switched off between transmissions and ¶56).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to compare frames in order to gain the benefit of detection and mitigation of interference as discussed by Ginsburg (¶57).

As per claims 2, 13 and 24, Hung as modified by Ginsburg discloses the method of claim 1, wherein each TTI in the first and second sets of TTIs comprises a chirp within a radio frame (Hung, ¶21).

As per claims 3, 14 and 25, Hung as modified by Ginsburg further discloses the method of claim 1, wherein the first common set of radar transmission parameters comprise at least one of: a waveform parameter, an antenna parameter, or a modulation parameter (Hung, Fig. 2 and ¶61).

As per claims 4, 15 and 26, Hung as modified by Ginsburg further discloses the method of claim 3, wherein the waveform parameter comprises at least one of: a slope, an offset, or a phase (Hung, Fig. 4 and ¶61).

As per claims 5, 16 and 27, Hung as modified by Ginsburg further discloses the method of claim 1, further comprising receiving at least one of a codebook, a sidelink communication, or a network communication comprising radar detection system information configured to vary the one or more radar transmission parameters (Hung, Fig. 3 and ¶41).

As per claims 6, 17 and 28, Hung as modified by Ginsburg further discloses the method of claim 1, wherein the monitored parameters comprise at least one of: delay, Doppler, angle of arrival (AoA) azimuth, or AoA elevation (Hung, ¶51 where distance corresponds to delay and speed corresponds to Doppler).

As per claims 8 and 19, Hung as modified by Ginsburg further discloses the method of claim 1, further comprising selecting a third set of radar transmission parameters to use for one or more subsequent sets of TTIs, based on performance of that set of radar transmission parameters to suppress identified interfering signals (Hung, ¶46 where transmission is adjusted based on interference and Ginsburg, Fig. 9 using 3 separate chirp times).

As per claims 11 and 22, Hung as modified by Ginsburg further discloses the method of claim 1, wherein the interfering signals are generated at least in part by one or more other radar waveforms from one or more other radar sources (Hung, ¶5).

Claims 7, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung and Ginsburg as applied to claims 1-6, 8, 11-17, 19, 22-28 and 30 above and further in view of Szajnowski, U.S. Patent Application Publication Number 2011/0291875, published December 1, 2011.

As per claims 7, 18 and 29, Hung as modified by Ginsburg discloses the method of claim 6 including detection of interference signals but fails to disclose deviation from an expected amount.
Szajnowski teaches interference detection based on deviation from a particular threshold (¶38).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a threshold or expected amount in order to gain the benefit of smoothing detection by not constantly changing the interference detection at every cycle based on natural variations in the received RF energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619